MEMORANDUM**
Mario Raul Paz Jr. appeals the restitution ordered by the district court after he pled guilty to three counts of knowingly uttering a counterfeit security under 18 U.S.C. § 513(a). We have jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291. We review for plain error a district court’s order imposing restitution when a defendant fails to object to the restitution during sentencing, United States v. Zink, 107 F.3d 716, 718 (9th Cir.1997), and we affirm.
The district court did not plainly err in its restitution order, because the sum awarded was not grossly disproportionate to the criminal offense, see United States v. Dubose, 146 F.3d 1141, 1145 (9th Cir.1998) (proportionality is inherent in an 18 U.S.C. § 3663 restitution order), and because the district court properly relied on the presentence report in determining the amount of restitution, see 18 U.S.C. § 3664; cf. United States v. Cannizzaro, 871 F.2d 809, 812 (9th Cir.1989) (upholding restitution order where presentence report contained information regarding the defendant’s finances and victims’ losses, the defendant did not object to this information, and the judge referred to the report’s findings at sentencing). Paz’s claim of ineffective assistance of counsel should be brought in habeas proceedings because the *482record is not sufficiently complete to allow review on direct appeal. See United States v. Lightboume, 104 F.3d 1172, 1178 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.